Citation Nr: 0622739	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability, to include arthritis of the joint.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on Active Duty for Training from July 1964 
to January 1965.

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service-connected right knee 
disability.  During the veteran's April 2004 VA examination, 
he reported knee pain with fatigue after walking 15-20 
minutes.  The examiner provided findings of right knee range 
of motion from 0 - 95 degrees with a diagnosis of 
degenerative joint disease of the right knee with moderate 
loss of function due to pain and fatigue.  The examiner did 
not express, as is required for rating purposes, the extent 
of the functional loss of use of the right knee due to pain, 
incoordination, weakness, and fatigability with use in terms 
of loss of degrees of motion.  See 38 C.F.R. § 4.40 and 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the 
Board must remand this case as the examination report is 
inadequate for rating purposes.  38 C.F.R. § 4.2 (2000).  See 
Abernathy v. Principi, 3 Vet. App. 461 (1992).

The Board further notes that the April 2004 VA examination 
referred to a finding of severe degenerative joint disease of 
the right knee by referencing a July 2002 x-ray examination 
taken at the Birmingham, Alabama VA Medical Center (VAMC).  
The veteran specifically reported receiving treatment at the 
VA podiatry clinic for a foot sprain allegedly caused by the 
severity of his right knee condition.  VA clinic records were 
last associated with the claims folder in December 1999.  
Current records must be associated with the claims folder.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is 
obligated to obtain pertinent treatment records of medical 
records generated by its agency).

The veteran is currently assigned a 10 percent rating for 
degenerative joint disease of the right knee under Diagnostic 
Code "5010-5257."  A recent precedential opinion has held 
that the use of hyphenated diagnostic codes for disabilities 
stemming from injuries is not appropriate under 38 C.F.R. 
§ 4.27.  Troph v. Nicholson, No. 03-1923 (U.S. Vet. App. Apr. 
4, 2006).  On remand, the veteran's disability rating should 
be revised to reflect the holding in Troph, and should 
include consideration of the principles enunciated in 
VAOPGCPREC 9-98 (Aug. 14 1998) (separate ratings may be 
assigned for instability of the knee under Diagnostic Code 
5257 and arthritis with limitation of motion that meets the 
criteria for a noncompensable rating under Diagnostic Code 
5260 or Diagnostic Code 5261).

A June 2004 RO decision denied the veteran's claim of 
entitlement to service connection for a bilateral foot 
condition claimed as secondary to his service-connected right 
knee disability.  In a VA Form 9 received in February 2005, 
the veteran argued that one of the reasons he disagreed with 
his 10 percent rating for right knee disability was due to 
symptoms of right lower extremity atrophy and pronation in 
both feet that are caused by his service connected right knee 
disability.  The Board construes this statement as expressing 
disagreement with the RO June 2004 determination denying 
service connection for a bilateral foot condition claimed as 
secondary to the service-connected right knee disability.  
This issue is remanded for the issuance of a Statement of the 
Case (SOC) in order to afford the veteran the opportunity to 
perfect his appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1. Obtain the veteran's complete clinic 
records from the Birmingham VAMC since 
December 1999.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and severity of his right knee 
disability.  The examiner should review 
the claims folder in conjunction with the 
examination and answer the following 
questions:

	a. What are the veteran's ranges of 
motion in extension and flexion of 
the right knee?

	b. Does the veteran have pain, pain 
on use, weakness, incoordination, or 
excess fatigability of the right knee 
joint?  If feasible, the examiner 
should portray any additional 
functional limitation of the left 
knee due to these factors in terms of 
additional degrees of loss of motion.  
If not feasible, this should be 
stated for the record with the 
rationale.  If the veteran does not 
have any of the above-mentioned 
factors, that fact should be noted.  

	c. Does the veteran have any 
recurrent instability or lateral 
subluxation of the right knee?  If 
so, the examiner should describe 
whether it is slight, moderate, or 
severe in degree.

3.  Furnish the veteran and his 
representative an SOC which advises him of 
the Reasons and Bases for the decision and 
the requirements necessary to perfect his 
appeal on the issue of entitlement to 
service connection for a bilateral foot 
condition claimed as secondary to service 
connected right knee disability.

4.  Following completion of the foregoing, 
readjudicate the claim for an increased 
rating for right knee disability.  In so 
doing, the hyphenated disability rating 
should be revised to reflect the holding 
in Troph, and clarification should be 
provided as to how the separate right knee 
symptoms are being evaluated under all 
applicable diagnostic codes.  See 
VAOPGCPREC 9-98 (Aug. 14 1998) (claimant 
may be entitled to separate ratings for 
arthritis with limitation of motion under 
Diagnostic Code 5003 and instability under 
Diagnostic Code 5257); VAOPGCPREC 9-04 
(Sept. 17, 2004) (separate ratings may be 
assigned for limitations of extension and 
flexion affecting the same joint under 
Diagnostic Codes 5260 and 5261).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The veteran and his 
representative should be allowed an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

